Citation Nr: 1113048	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964 and from May 1964 to November 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2004 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Board remanded the case for further development in July 2008.  That development was completed, and the case was returned to the Board for appellate review.

The Board subsequently issued a decision in September 2009 in which the claims for entitlement to service connection for hypertension and to TDIU were denied.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2010 Order, the Court vacated the September 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board notes that the Veteran originally submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in November 2001 appointing Disabled American Veterans as his representative.  He was later represented by Michael R. Viterna, a private attorney, before the Court.  Although a copy of the fee agreement is associated with the claims file, there is no VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, for the private attorney.  Applicable regulations provide that a power of attorney executed in either VA Form 21-22 or VA Form 21-22a is required to represent a claimant before VA. See 38 C.F.R. § 14.631(a).  As such, the proper form has not been submitted to authorize Michael R. Viterna to represent the Veteran before VA.  Thus, a new power of attorney has not been executed by the Veteran, and Disabled American Veterans remains the Veteran's appointed representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion noted that the Veteran had been afforded VA examinations in March 2004, September 2008, and October 2008.  They observed that the September 2008 VA examiner stated that the "literature generally" reflects that diabetes and hypertension do not have a causal relationship and then opined that the Veteran's hypertension was not caused or aggravated by diabetes.  Nevertheless, the parties found it unclear from the examiner's opinion if her statement that there is no causal relationship encompasses the additional question of whether diabetes aggravated the Veteran's hypertension.  They also indicated that the statements that the literature "generally" reflects that there is no causal relationship appears to suggest that there is some medical literature showing otherwise.  However, the examiner did not discuss any specific medical literature that may show a causal relationship between diabetes and hypertension.  Indeed, she did not discuss any of the medical literature to which she referred.

In addition, the parties to the Joint Motion observed that the Veteran was provided a VA examination in October 2008 in connection with his claim for TDIU.  They noted that the examiner had concluded that the Veteran could no longer drive a truck because he was on insulin, but that he was able to perform "sit down work and other work that does not require prolonged standing/walking and not lifting over 25 pounds."  The parties found that the examiner provided little to no rationale for his opinion.  Nor did he discuss how the restrictions on the Veteran's daily activities relate to employability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Court has also held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in an effort to comply with the Joint Motion, the Board finds that additional medical opinions are necessary for determining the nature and etiology of any hypertension that may be present and whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should comment as to whether it is at least as likely as not that that the Veteran currently has a hypertension that is either caused by or permanently aggravated by his service-connected type II diabetes mellitus.  In so doing, the examiner should cite to any pertinent medical literature in favor of or against the Veteran's claim.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should also be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The examiner should discuss the impact of insulin on the Veteran's ability to drive and perform other activities, and he or she should address how the restrictions on the Veteran's daily activities relate to employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


